       Case 1:18-cv-01580-RCL Document 32-13 Filed 10/23/20 Page 1 of 1


From:            Miller, Mark E
To:              Ellis, Melissa
Subject:         RE: Change of Duty Station
Date:            Wednesday, June 29, 2016 8:38:20 AM


Thanks I know this was hard for you to send.

From: Ellis, Melissa
Sent: Wednesday, June 29, 2016 8:27 AM
To: Miller, Mark E
Subject: Change of Duty Station

Dear Mark,

This email is to notify you that your duty station will change to Washington, DC effective November
1, 2016. The reason behind this change is due to the BPAD division telework policy that describes
how employees need to come into the office at least two days per week. Because our division
needs to have staff available in the office on a daily basis, and also due to most of our team regularly
teleworks 2-3 times per week, it would be beneficial to have you share a part of keeping business
hours in our office. Also, as a Funds Control Budget Analyst, your job requires face-to-face
engagement with customers and your Analysis Branch counterparts. Coming into the office
enhances team building with other staff members, on the job training and promotes collaboration.
This is all key to us improving our relationships with our customers to ensure we are on track in
creating a proactive work environment.

Please let me know how I can assist you with this transition back to DC. I am available to discuss if
you have questions or concerns.



Melissa Ellis
Branch Chief - BPAD Funds Control Branch
Federal Emergency Management Agency
(202) 212-5626 Desk
(202) 701-5573 Cell




                                                                                               Kirton - AFPD - 000066
